--------------------------------------------------------------------------------

Exhibit 10.2
 
STOCK ISSUANCE AND WITHHOLDING AGREEMENT


This Agreement is made on the 28th day of September 2007, by and between STEPHEN
P. HERBERT (“Herbert”), and USA TECHNOLOGIES, INC., a Pennsylvania corporation
(“USA”).


Background


USA and Herbert entered into an Amended and Restated Employment And
Non-Competition Agreement dated May 11, 2006 (the “Employment Agreement”),
pursuant to which USA granted to Herbert, as a bonus, 16,667 shares of Common
Stock (the “Bonus Shares”) that vested on January 1, 2007. The Bonus Shares have
been issued to Herbert. Further, on February 12, 2007, USA adopted the Long-Term
Equity Incentive Program (the “Plan”). Pursuant to the Plan, Herbert has earned
51,028 shares of Common Stock of USA (the “Plan Shares”) on account of the 2007
fiscal year. The Plan Shares have not yet been issued to Herbert. As more fully
set forth herein, the parties desire to make arrangements for the issuance of
the Plan Shares to Herbert and for the satisfaction, among other things, of
USA’s tax withholding obligations in respect of the Bonus Shares already issued
to Herbert.


Agreement


NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:


1.           Herbert hereby elects to have USA withhold and retain 6,400 Plan
Shares which are otherwise issuable to Herbert pursuant to the Plan. The 6,400
Plan Shares have an aggregate fair market value of approximately $53,624.88 as
of close of business on September 28, 2007, which amount represents the minimum
amount of tax required to be withheld by USA under federal, state and local laws
in respect of the Bonus Shares already issued to Herbert.

1

--------------------------------------------------------------------------------



2.           As of the date hereof, USA shall issue to Herbert an aggregate of
44,628 shares. These shares represent the 51,028 Plan Shares earned by Herbert
for the 2007 fiscal year less the 6,400 shares to be retained by USA in order to
satisfy its tax withholding obligations in connection with the Bonus Shares
already issued to Herbert.


3.           USA shall instruct its transfer agent to issue the Plan Shares
referred to in Section 2 hereof as of the date hereof. The certificates
representing the Plan Shares shall be subject to stop transfer instructions and
shall bear the following restrictive legends:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR JURISDICTION, IN RELIANCE UPON
EXEMPTIONS UNDER THOSE ACTS. THE SALE OR OTHER DISPOSITION OF THESE SECURITIES
IS PROHIBITED UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY
TO IT THAT SUCH SALE OR DISPOSITION CAN BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
JURISDICTION. BY ACQUIRING THESE SECURITIES, THE HOLDER REPRESENTS THAT THE
HOLDER HAS ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY AND THAT THE
HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THESE SECURITIES WITHOUT
REGISTRATION OR COMPLIANCE WITH THE AFORESAID ACTS AND THE RULES AND REGULATIONS
ISSUED THEREUNDER.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CANCELLATION PURSUANT
TO THE TERMS OF A CERTAIN STOCK ISSUANCE AND WITHHOLDING AGREEMENT DATED
SEPTEMBER 28, 2007 ENTERED INTO BY THE CORPORATION AND THE INITIAL HOLDER
HEREOF, A COPY OF WHICH AGREEMENT MAY BE INSPECTED BY THE HOLDER OF THIS
CERTIFICATE AT THE PRINCIPAL OFFICE OF THE CORPORATION, OR FURNISHED BY THE
CORPORATION TO THE HOLDER OF THIS CERTIFICATE UPON WRITTEN REQUEST WITHOUT
CHARGE.

2

--------------------------------------------------------------------------------



4.           Herbert agrees that, on or before December 31, 2007, Herbert shall
satisfy all applicable federal, state and local income and other tax withholding
obligations of USA in connection with the 16,666 additional bonus shares that
vested on June 1, 2007 under his Employment Agreement as well as the 51,028 Plan
Shares earned by him on account of the 2007 fiscal year through either: (a) the
delivery by Herbert to USA of the amount of the withholding tax obligations, or
(b) the cancellation of a portion of the shares issued to Herbert hereunder by
that number of shares having a value equal to the withholding tax obligations
required to be withheld by law.


5.           The implementation and interpretation of this Agreement shall be
governed by and enforced in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws rules.


6.           The rights and obligations of both parties under this Agreement
shall inure to the benefit of and shall be binding upon their personal
representatives, heirs, successors and assigns.


7.           This Agreement may only be modified by an agreement in writing
executed by both USA and Herbert.

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Stock Issuance And
Withholding Agreement on the day and year first above written.



  /s/ Stephen P. Herbert  
STEPHEN P. HERBERT
       
USA TECHNOLOGIES, INC.
             
By:
/s/ George R. Jensen    
George R. Jensen, Jr.
   
Chief Executive Officer

 
 
 4

--------------------------------------------------------------------------------